

	

		II

		108th CONGRESS

		2nd Session

		S. 2948

		IN THE SENATE OF THE UNITED STATES

		

			October 8, 2004

			Mr. Leahy (for himself

			 and Mr. Jeffords) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To authorize the Secretary of Agriculture to sell or

		  exchange certain National Forest System land in the State of

		  Vermont.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Green Mountain National Forest Land

			 Adjustment Act of 2004.

		2.DefinitionsIn this Act:

			(1)BromleyThe

			 term Bromley means Bromley Mountain Ski Resort, Inc.

			(2)MapThe

			 term map means the map entitled Proposed Bromley Land Sale

			 or Exchange and dated April 7, 2004.

			(3)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			(4)StateThe

			 term State means the State of Vermont.

			3.Sale or exchange

			 of green mountain national forest land

			(a)In

			 generalThe Secretary may, under any terms and conditions that

			 the Secretary may prescribe, sell or exchange any right, title, and interest of

			 the United States in and to the parcels of National Forest System land

			 described in subsection (b).

			(b)Description of

			 landThe parcels of National Forest System land referred to in

			 subsection (a) are the 5 parcels of land in Bennington County in the State, as

			 generally depicted on the map.

			(c)Map and legal

			 descriptions

				(1)In

			 generalThe map shall be on file and available for public

			 inspection in—

					(A)the office of

			 the Chief of the Forest Service; and

					(B)the office of the

			 Supervisor of the Green Mountain National Forest.

					(2)ModificationsThe

			 Secretary may modify the map and legal descriptions to—

					(A)correct technical

			 errors; or

					(B)facilitate the

			 conveyance under subsection (a).

					(d)ConsiderationConsideration

			 for the sale or exchange of land described in subsection (b)—

				(1)shall be equal to

			 an amount that is not less than the fair market value of the land sold or

			 exchanged; and

				(2)may be in the form of cash, land, or a combination of cash and land.

				(e)AppraisalsAny

			 appraisal carried out to facilitate the sale or exchange of land under

			 subsection (a) shall conform with the Uniform Appraisal Standards for Federal

			 Land Acquisitions.

			(f)Methods of

			 sale

				(1)Conveyance to

			 bromley

					(A)In

			 generalBefore soliciting offers under paragraph (2), the

			 Secretary shall offer to convey to Bromley the land described in subsection

			 (b).

					(B)Contract

			 deadlineIf Bromley accepts the offer under subparagraph (A), the

			 Secretary and Bromley shall have not more than 180 days after the date on which

			 any environmental analyses with respect to the land are completed to enter into

			 a contract for the sale or exchange of the land.

					(2)Public or

			 private saleIf the Secretary and Bromley do not enter into a

			 contract for the sale or exchange of the land by the date specified in

			 paragraph (1)(B), the Secretary may sell or exchange the land at public or

			 private sale (including auction), in accordance with such terms, conditions,

			 and procedures as the Secretary determines to be in the public interest.

				(3)Rejection of

			 offersThe Secretary may reject any offer received under this

			 subsection if the Secretary determines that the offer is not adequate or is not

			 in the public interest.

				(4)BrokersIn

			 any sale or exchange of land under this section, the Secretary may—

					(A)use a real estate

			 broker or other third party; and

					(B)pay the real

			 estate broker or third party a commission in an amount comparable to the

			 amounts of commission generally paid for real estate transactions in the area.

					(g)Cash

			 equalizationNotwithstanding

			 section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.

			 1716(b)), the Secretary may accept a cash equalization payment in excess of 25

			 percent of the value of any Federal land exchanged under this Act.

			4.Disposition of

			 proceeds

			(a)In

			 generalThe Secretary shall deposit the net proceeds from a sale

			 or exchange under this Act in the fund established under Public Law 90–171 (16

			 U.S.C. 484a) (commonly known as the Sisk Act).

			(b)UseAmounts

			 deposited under subsection (a) shall be available to the Secretary until

			 expended, without further appropriation, for—

				(1)the location and

			 relocation of the Appalachian National Scenic Trail and the Long National

			 Recreation Trail in the State;

				(2)the acquisition

			 of land and interests in land by the Secretary for National Forest System

			 purposes within the boundary of the Green Mountain National Forest, including

			 land for and adjacent to the Appalachian National Scenic Trail and the Long

			 National Recreation Trail;

				(3)the acquisition

			 of wetland or an interest in wetland within the boundary of the Green Mountain

			 National Forest to offset the loss of wetland from the parcels sold or

			 exchanged; and

				(4)the payment of

			 direct administrative costs incurred in carrying out this Act.

				(c)LimitationAmounts

			 deposited under subsection (a) shall not—

				(1)be paid or distributed to the State or counties or towns in the State under any

			 provision of law; or

				(2)be considered to be money received from units of the National Forest System for

			 purposes of—

					(A)the Act of May

			 23, 1908 (16 U.S.C. 500); or

					(B)the Act of March 4, 1913

			 (16 U.S.C. 501).

					(d)Prohibition of Transfer

			 or ReprogrammingAmounts deposited under subsection (a) shall not

			 be subject to transfer or reprogramming for wildfire management or any other

			 emergency purposes.

			5.Acquisition of

			 landThe Secretary may

			 acquire, using funds made available under section 4 or otherwise made available

			 for acquisition, land or an interest in land for National Forest System

			 purposes within the boundary of the Green Mountain National Forest.

		6.Exemption from

			 certain laws

			The Federal Property and

			 Administrative Services Act of 1949 (40 U.S.C. 471 et seq.) shall not apply to

			 any sale or exchange of National Forest System lands under this Act.

		

